                                                                                           FILED
                                                                                  2020 Jan-15 PM 02:58
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                           JASPER DIVISION

CHRISTOPHER WAYNE RENO,                    )
                                           )
       Petitioner,                         )
                                           )
v.                                         )   Case No.: 6:19-cv-01152-CLM-HNJ
                                           )
WALKER COUNTY JAIL,                        )
                                           )
       Respondents.                        )

                          MEMORANDUM OPINION
      On October 21, 2019, the magistrate judge entered a report recommending

Petitioner Christopher Wayne Reno’s petition for writ of habeas corpus filed pursuant

to 28 U.S.C. § 2241 be dismissed without prejudice for lack of prosecution. (Doc. 6).

Although the magistrate judge advised Petitioner of his right to file specific written

objections within fourteen (14) days, no objections have been received by the court.

      After careful consideration of the record in this case and the magistrate judge’s

report, the court hereby ADOPTS the report of the magistrate judge and ACCEPTS

his recommendation. In accordance with the recommendation, the court finds that the

petition for writ of habeas corpus is due to be DISMISSED WITHOUT

PREJUDICE for LACK OF PROSECUTION.

      A separate order will be entered.

      DONE and ORDERED this 15th day of January, 2020.
_________________________________
COREY L. MAZE
UNITED STATES DISTRICT JUDGE
